CHASE, Circuit Judge
(dissenting).
I agree that the appellees did not violate the injunction but cannot agree that it was erroneous to deny the application for a supplemental injunction. I would affirm the judgment on the opinion below. Helene Curtis Industries v. Sales Affiliates, D.C., 148 F.Supp. 340.
On Motion for Recall of the Mandate, for Stay of Execution, and for a Revision of the Taxation of Costs
PER CURIAM.
Motion denied.
Proceedings below pursuant to our opinion will not prejudice the position of Sales Affiliates in its contemplated application for certiorari. Viewing this controversy in perspective against the ramifications of its background we think the balance of convenience militates against the requested stay. Magnum Co. v. Coty, 262 U.S. 159, 43 S.Ct. 531, 67 L.Ed. 922.
As to the taxation of costs, it is clear that the great bulk of the record and briefs were directed to the issues on which the appellants prevailed.